Case 3:20-cv-05847-FLW-TJB Document 22 Filed 12/10/20 Page 1 of 2 PageID: 630




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY

ADDIEGO FAMILY DENTAL, LLC  :
D/B/A CEDAR CREEK DENTAL,   :
                 PLAINTIFF, :                       CIVIL ACTION NO.: 3:20-CV-05847
     V.                     :
                            :
SENTINEL INSURANCE COMPANY, :
LTD.,                       :
                            :
                DEFENDANT.  :                       JURY TRIAL DEMANDED


                STIPULATION OF DISMISSAL WITHOUT PREJUDICE

       Pursuant to Fed. R. Civ. P 41(a)(1)(ii), Plaintiff, Addiego Family Dental, LLC D/B/A

Cedar Creek Dental, hereby voluntarily dismisses this action, without prejudice, against Defendant

Sentinel Insurance Company, LLC.




ANAPOL WEISS                                        STEPTOE & JOHNSON



By:    _______________________                      By:     _______________________
       Ryan D. Hurd, Esquire                                James L. Brochin, Esquire
       One Logan Square                                     1114 Avenue of the Americas
       130 N. 18th Street, Suite 1600                       New York, NY 10036
       Philadelphia, PA 19103                               jbrochin@Steptoe.com
       rhurd@anapolweiss.com                                Counsel for Defendants
       Counsel for Plaintiff



                                                    SO ORDERED:


                                                    ______________________________
                                                    Freda L. Wolfson, U.S.D.J 12-10-20
Case 3:20-cv-05847-FLW-TJB Document 22 Filed 12/10/20 Page 2 of 2 PageID: 631




                                CERTIFICATE OF SERVICE

       I, Ryan D. Hurd, hereby certify that on December 10, 2020, I caused a true and correct

copy of Plaintiff’s Stipulation of Dismissal Without Prejudice to be served upon all counsel of

record and/or unrepresented parties via first class mail and email upon the following:


                                        James L. Brochin
                                 STEPTOE & JOHNSON LLP
                                 1114 Avenue of the Americas
                                     New York, NY 10036
                                    Attorney for Defendants,
                               Sentinel Insurance Company, LLC.
